Citation Nr: 1456037	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 13, 2011; or for a TDIU separate from the 100 percent rating for PTSD, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 2001 to May 2005.  The Veteran died in December 2012, and the appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2008, January 2010, and August 2011 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Fort Harrison, Montana and Anchorage, Alaska.  As the Veteran resided in Alaska prior to his death, the Anchorage RO had jurisdiction over his claims.  

The Veteran and the appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims folder.

In September 2012, the Board remanded the case for further development.  In December 2012, the appellant informed VA that the Veteran died that month.  She was properly substituted in his place to continue this appeal.

When the case returned to the Board in September 2013, the Board again remanded the case for further development.  Following that remand, in an October 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating for his PTSD and his TBI to 70 percent and 10 percent respectively, each effective as of the date of his claims.  

In that same decision, the AMC granted a TDIU, effective April 13, 2011.  The AMC assigned this effective date consistent with the date that the Veteran's application for a TDIU was received by VA.  However, in light of the fact that the Veteran had previously alleged unemployability due to his service-connected disabilities, the issue of entitlement to a TDIU prior to April 2011 remains on appeal and must be decided.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Specifically, both the 2012 and 2013 remands noted that the Veteran's claim file had been rebuilt, but that numerous pertinent documents remained missing.  Accordingly, the Board's remands sought to obtain these missing documents.  In reviewing the claim folder, it appears that all missing documents have been found and are properly associated with the claim file.  The development ordered by the Board has been completed, and the case may proceed without prejudice to the appellant.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record in an October 2013 letter from the appellant's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  Over the course of the entire appeals period, the Veteran's PTSD symptoms resulted in total occupational and social impairment.  

2.  Headaches were the only subjective symptom of a TBI not otherwise covered by the Veteran's PTSD diagnosis; this symptom warranted only a "1" level of impairment.  

3.  The assignment of a 100 percent rating for PTSD renders the issue of entitlement to a TDIU prior to April 13, 2011 moot.  

4.  The Veteran's service-connected disabilities other than PTSD did not result in an inability to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a disability rating in excess of 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

3.  The criteria for a separate TDIU rating have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the PTSD claim, the Board is granting this benefit in full; the duties to notify and to assist need not be discussed for this claim.  

As to the claims for an increased initial rating for a TBI and entitlement to a TDIU prior to April 13, 2011, these appeals arise from disagreements with the initial evaluation and effective date assigned, respectively, following the grant of service connection and the grant of a TDIU.  As these claims have been granted, the claims are substantiated and additional notice is not required.  

As to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determinations, and the records considered in that determination, have also been obtained.  Prior to his death, the Veteran underwent numerous VA examinations.  The record does not reflect that these examinations are inadequate for rating purposes.  Instead, they contain sufficient evidence to evaluate his claims under the applicable Diagnostic Codes, and they have served as the basis for both service connection and increased ratings that have already been granted.  

The Veteran and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), the presiding officer at a hearing must fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.

During the hearing, the witnesses were asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  While the VLJ did not specifically identify any pertinent evidence not already associated with the claim file, the Veteran volunteered his treatment history and symptoms since service.  The Veteran was not prejudiced on this basis.  

Further, neither the Veteran, the appellant, nor their representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  Instead, the hearing focused on the elements necessary to substantiate the claims at issue here.  The Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The duties imposed by Bryant and 38 C.F.R. § 3.103(c)(2) have been satisfied.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  Furthermore, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the claims for an increased rating is evaluated separately below.

PTSD 

Legal Framework

Prior to his death, the Veteran's PTSD had been evaluated as 70 percent disabling pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under that Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 


Facts

A November 2007 VA treatment record reflects that the Veteran was involved in a domestic disturbance that resulted in the neighbors calling the police.  The Veteran endorsed homicidal ideation.  

In a September 2008 letter, the Veteran's wife stated that she had observed the Veteran explode in anger, pound on things, and cry.  She stated that the Veteran has had hallucinations about someone attacking him while he drove.  She also described his difficulty with memory, including forgetting where he was and what he was doing.  

At a September 2008 VA examination, the Veteran described many of his symptoms.  He stated that he had few friends and only felt comfortable around other Marines.  He stated that he was interested in starting his own business, as he did not feel that he could adapt to a normal work environment; the examiner noted that the Veteran would have difficulty getting along with others in a job setting.  The Veteran described confrontations between him and his now wife, stating that she becomes frightened of him because of his irritability, frustration, and emotional outbursts.  

The Veteran described other incidents that resulted in violent outbursts, including his throwing a cinder block through a car window in a road rage incident.  The Veteran described himself as hypervigilant, stated that he did not go out in crowds, and stated that he had intrusive thoughts of traumas from Iraq.  

Upon examination, the Veteran's affect was blunted and irritable.  The Veteran described his mood as dysphoric, anxious, and irritable.  Psychomotor activity was within normal limits, and there was no indication of a thought disorder.  

The examiner diagnosed the Veteran as suffering from PTSD, and assigned a GAF range of 50-55.  The examiner stated that the Veteran's PTSD would result in reduced reliability and productivity.  He noted that the Veteran cannot tolerate more than brief and superficial contact with others.  

VA treatment records from 2008-2009 show continued complaints of irritability, along with fleeting homicidal ideation.  A September 2009 record, for instance, reflects that the Veteran had a physical altercation with his wife and had shoved her in the face.  The Veteran attributed the altercation to mounting stress.  

A VA examination from December 2009 recorded similar findings to those from the September 2008 VA examination.  

In a March 2010 letter, the appellant stated that the Veteran was not honest with his care providers.  She stated that the Veteran often broke down in traffic, and that he talked to himself.  She stated that the Veteran often forgets where he was going or what he was doing, and that she has to remind him to keep up with his basic hygiene.  She also stated that he had become violent with her.  

An October 201 VA treatment record shows that the Veteran requested hospitalization, as he was having homicidal and suicidal thoughts.  He stated that he had been hitting his children.  

In January 2011, the Veteran entered a private inpatient counseling program secondary to suicidal ideation and fears of harming his spouse.  He was transferred to the VA, at which time the Veteran complained of explosive rage, and noted that he had hit himself and pulled out his own hair for years. 

A January 2011 VA treatment record reflects that the Veteran's anger issues had been worsening over the past several months.  The Veteran reported assaulting another person who had insulted him.  The Veteran reported homicidal ideation and endorsed auditory hallucinations.  

A separate January 2011 record shows that the Veteran was afraid of harming his wife and children.  He stated that he tries to stop his own rage, but often cannot control himself.  

The Veteran was hospitalized in July 2012 at Tripler Army Hospital in Hawaii.  At admission, the Veteran complained of auditory hallucinations and suicidal and homicidal ideation.  Upon examination, the Veteran was noted to have poor hygiene.  He was disoriented to time, had an altered thought process, and non-sensical thoughts.  The Veteran did not understand his illness.  

At his July 2012 Travel Board hearing, the Veteran stated that he and his wife were now homeless, and that their children were in the custody of the state.  They stated that he frequently assaulted his wife, and that he had thoughts of suicide.  

Analysis

After reviewing the above summarized evidence, the Board concludes that, over the course of the entire appeals period, the Veteran's PTSD most closely approximates the symptoms described by the 100 percent rating.

Again, such a rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411. 

The Veteran showed many of these symptoms.  With his violent, assaultive behavior toward his family, others, and himself, the Veteran demonstrated a persistent danger of hurting himself or others.  The Veteran and his wife described his auditory hallucinations.  His hospitalization in Hawaii showed an inability to maintain personal hygiene, a fact echoed by the Veteran's wife.

These symptoms resulted in the total occupational and social impairment required for the 100 percent rating.  The Veteran was only employed once during the appeals period; that employment lasted only two months, and the Veteran was eventually fired.  Further, the Veteran's children were taken from him and placed in protective custody, and the evidence shows that the Veteran was isolated from everyone except his wife.  

Given the evidence of the Veteran's severe PTSD symptoms resulting in total occupational and social impairment, a 100 percent rating for PTSD for the entire appeals period is warranted.  

TBI

Legal Framework

Traumatic Brain Injuries are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  This Diagnostic Code came into effect in October 2008; as the Veteran filed his claim for service connection for a TBI after this date, only the currently in effect Diagnostic Code is for application here.  

Diagnostic Code 8045 recognizes three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

The table titled "EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED" provides that for Subjective Symptom Facets of cognitive impairment and other residuals of TBI not otherwise classified, a level of impairment of: 

Zero (0 percent) is provided for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; 1 (10 percent) is provided for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; 2 (40 percent) is provided for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  Id. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009-2011).



Facts

The Veteran served two tours of duty in Iraq, and was exposed to multiple improvised explosive devise blasts.  The Veteran contended that he suffered a TBI as a result of these blasts.

At a November 2009 VA examination, the Veteran complained headaches improved with medication and mild memory loss.  He denied suffering from numerous other TBI related symptoms.  

Upon examination, the Veteran's motor activity, visual spatial orientation, subjective symptoms, and consciousness were normal.  The Veteran showed no acute or chronic physical distress.  His gait was even, posture erect, and stance normal.  He had no unusual behavior or mannerisms.  He was articulate with a quick and clear recall of past and present events.  His orientation and memory for recent events was intact, and his cranial nerves were grossly intact.  The Veteran was alert and oriented with appropriate affect.  His hearing was grossly intact, and he had no tremor or other abnormal movements.  He had strength of 5/5 in all four limbs.  A CT scan of his head was normal.

The examiner diagnosed the Veteran as suffering from a mild TBI.  The examiner found no physical evidence or residuals of a traumatic brain injury at the current examination.  

At an August 2010 VA examination, the Veteran stated that his cognitive problems had stabilized, but complained that his memory had decreased.  He also reported rare periods of "white outs."  

Upon examination, the Veteran was oriented in all three spheres.  Testing revealed inconsistencies with the Veteran's reported symptoms and his physical presentation.  The examiner determined that he could not evaluate the Veteran properly because of these inconsistencies.  

At a June 2011 VA examination, the Veteran's subjective symptoms included headaches, memory problems, dizziness, seizures, sleep disturbance, and hypersensitivity to light.  He denied any history of balance and coordination problems, weakness or paralysis, fatigue, bowel or bladder impairment, or other sensory problems.  

Upon examination, reflex, sensory, and motor testing were normal.  There were no findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, loss of muscle tone or atrophy, or other physical findings.  The examiner noted the Veteran's complaint of mild memory loss, but found no objective evidence of memory impairment on testing.  The Veteran's orientation and visual spatial orientation were normal.  

The examiner concluded that the Veteran's memory, attention, judgment, and social interaction problems were related to his psychiatric disorder and not to his underlying TBI.  He concluded that the Veteran's complained of mild headaches were related to his TBI.  However, the Veteran's dizziness, seizures, sleep disorder, and photophobia were either related to his psychiatric disorder or not related to his underlying TBI.  

Analysis 

Based on the above summarized evidence, the 10 percent rating for TBI currently assigned is appropriate.  Quite simply, most of the Veteran's complaints regarding memory, concentration, and other subjective symptoms were either related to his psychiatric disorder (for which the Board herein has assigned a 100 percent rating) or are not related to his TBI.  

The only objective or subjective symptom found relating to his TBI was the Veteran's complaints of headaches.  This subjective impairment requires no more than a "1" rating under the applicable level of impairment, consistent with the 10 percent rating assigned.  

As to extraschedular consideration, the evidence shows that the Veteran's service-connected TBI results in headaches consistent with a "1" level of impairment.  All other symptoms are either included in the Veteran's rating for his PTSD (which, again, has been increased to 100 percent), or are not related to the Veteran's TBI.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected TBI is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

III.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

In the instant decision, the Board has granted a 100 percent rating for PTSD effective over the entire appeals period.  As a total schedular rating has been granted to the appellant, the issue of entitlement to a TDIU has been rendered moot.  

The only possible avenue for assigning a TDIU would be with evidence that the Veteran's other, non-PTSD disabilities rendered him unable to secure or follow a substantially gainful occupation.  In such cases, a TDIU could still be assigned, as this could establish entitlement to special monthly compensation (SMC) benefits.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (Holding that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.). 

In this case, however, there is no evidence that a separate TDIU is warranted.  To the extent that the Veteran argued for a TDIU, his arguments centered entirely on his PTSD and not on any of his other service-connected disabilities.  There is no medical or lay evidence establishing that any of the Veteran's other service-connected disabilities, either alone or collectively, rendered him unable to secure or follow a substantially gainful occupation.  In the absence of such evidence, a separate TDIU is not warranted.  

ORDER

A 100 percent disability rating for PTSD, for accrued benefits purposes, is granted.  

Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), for accrued benefits purposes, is denied.

Entitlement to a TDIU prior to April 13, 2011, is dismissed as moot; entitlement to a TDIU separate from the 100 percent rating for PTSD, for accrued benefits purposes is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


